PER CURIAM.
This appeal urges thát there was insufficient evidence to support the verdict of the jury that the appellant was guilty of legal malpractice. Our review of the record convinces us that this position is not well taken and that the judgment should be affirmed upon the principles stated in Holstun v. Embry, 124 Fla. 554, 169 So. 400, 405-406 (1936).
*1258The second point raised urges that the trial court erred in failing to grant a remittitur upon the theory that certain damages must have been included in the verdict and that these damages are improper. First, our examination of the record fails to show that this alleged error was presented to the trial court for correction. Also, the judge, apparently on his own motion, granted a remittitur of $1,000 upon a theory different from that advanced by the appellant here. The judgment must be affirmed. See Cohen v. Margoa, Inc., 281 So.2d 406 (Fla. 3d DCA 1973).
Affirmed.